Title: Benjamin Franklin and John Adams to Ferdinand Grand, 10 July 1778
From: Franklin, Benjamin,Adams, John
To: Grand, Ferdinand


     
      Mr. Grand
      
       10 July 1778
      
     
     We agree that the Bills drawn on you, by Mr. Williams, and paid by you according to the list herewith transmitted shall be charged to the Public Account of the United States; Mr. Williams to be accountable for the expenditure of all the sayd Sums to Congress or to any Person, or Persons appointed by Congress for that purpose, and to the Commissioners of the United States at the Court of France whenever he shall be called to render such Account. This Consent however is not to be considered as any approbation of Mr. Williams Account, nor to have any Influence at all in the final Settlement of them.
     
      signed B. Franklin
      signed John Adams
     
    